Citation Nr: 1635917	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION


The Veteran served on active duty from July 1965 to July 1967 in the United States Army.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is currently receiving nonservice-connected pension for the following disabilities:  Degenerative joint disease (DJD) of the lumbar spine at 20 percent; DJD of the bilateral hips at 20 percent each; DJD of the cervical spine at 10 percent; DJD of the bilateral knees at 10 percent each; and hypertension at 10 percent.  

The Veteran asserts that he is entitled to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  He submitted a claim in December 2007 with an attached statement from Dr. D.L. (initials used to protect privacy) opining that the Veteran required regular aid and attendance due to his history of depression.  A review of the record indicates that the Veteran has had a long history of treatment for a psychiatric disorder.  

In April 2014, the Board remanded the claim to the AOJ to afford the Veteran with a VA examination.  A VA examination was conducted in April 2014; however, the only nonservice-connected conditions that were addressed were hypertension, diabetes mellitus, prostate cancer, and hyperlipidemia.  The examiner did not address the Veteran's DJD of multiple joints or his psychiatric disorder. 

In addition, the VA examiner did not provide findings necessary to apply rating criteria to determine whether the Veteran has any single permanent disability rated 100 percent disabling.  The Board points out that special monthly pension is payable to a veteran who is permanently housebound, a requirement which can be met if the Veteran has a single disability rating at 100 percent and has additional disability or disabilities independently ratable at 60 percent or more.  

Based on the foregoing, the Board finds that another VA examination is needed and that the AOJ should evaluate and provide ratings for each of the Veteran's nonservice-connected pension disabilities, to include his psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment to his nonservice-connected pension disabilities, to include a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After securing any treatment records, the AOJ should afford the Veteran a VA examination to ascertain the current severity of his nonservice-connected disabilities, (to include his psychiatric disorder and DJD of the lumbar spine, bilateral hips, cervical spine, and bilateral knees), and determine if he meets the requirement for aid and attendance or housebound status.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

After review of the file and examination(s), the examiner should specifically address the following: 

(a) The current symptomatology associated with his various nonservice-connected disabilities and the severity of those symptoms.  The AOJ should ensure findings necessary to apply rating criteria to determine whether the Veteran has any single permanent disability rated 100 percent disabling.

(b) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; 

(c) Whether the Veteran is a patient in a nursing home on account of mental or physical incapacity;

(d) Whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

(e) For housebound purposes, whether the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the foregoing development has been completed, the AOJ should evaluate the Veteran's nonservice-connected disabilities, to include his psychiatric disorder, and associate an updated rating code sheet, listing the disability ratings assigned for his nonservice-connected pension disabilities, with the record.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




